HOOD, Judge.
This is a companion suit to the cases of Jones v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 5; Crumb v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 11; and Dellihoue v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 13; all of which suits arose out of--the same accident and all of which are being decided by us on this date. Plaintiffs in this suit are the surviving parents of the late Keith Samuel'Jones, who was the driver of one of tire vehicles involved in the collision. After trial of the consolidated cases, judgment was rendered by the trial court rejecting the demands of the plaintiffs in the instant suit. Defendants have appealed, apparently because of the consolidation of this case with others which were decided differently, and plaintiffs have answered the appeal praying that the judgment of the trial court be reversed.
All of the issues presented here were considered and determined in the case of Jones v. Continental Casualty Company of Chicago, Illinois, et al., supra. For the reasons assigned in that case, therefore, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to defendants-appellants.
Affirmed.